DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasagawa, US 2014/0175055.
Sasawa shows the invention as claimed including a plasma processing apparatus comprising: a chamber 120 having a space therein and configured to process a target object 500 loaded into the space by plasma generated in the space; a gas supply unit 121 configured to supply a processing gas into the space of the chamber; a high frequency antenna 160 having a plurality of lines 160A-160I adjacent to each other 
Additionally, it should be noted that Sasawa shows that the holders 180 respectively hold the adjacent lines in a direction away from a center of an outer shape of the high frequency antenna (see, for example, figures 5A-5B and 7-8, showing holder 180E at the center and holders 180A, 180B, 180C, 180D, 180F, 80G, 180H and 180I at the outer periphery).  Furthermore, figures 5A-5B and 7-8, show two holders respectively holding two adjacent lines in the direction away from the center of the outer shape of the high frequency antenna hold the two lines at different positions in a direction orthogonal to the direction away from the center of the outer shape of the high frequency antenna (see, for example, holders 180E and 180I, or 180E and 180C, or 180E and 180A, or 180E and 180G).  Additionally, figures 4 and 6 further show the center holder and the outer holders holding the adjacent lines, wherein the outer holders are at different heights (different position in a direction orthogonal to the direction away from the center) than the center holder. 
Regarding claims 3-4, it should be noted that in the plasma processing apparatus of Sasawa the high frequency antenna is a planar coil in which the lines are wound in a substantially circular spiral shape; and wherein the holders respectively hold the adjacent lines in a diametrical direction of the high frequency antenna having a 
With respect to claim 6, Sasawa further discloses, in the embodiment of fig. 6, a plurality of support members (the support members above the holders) configured to respectively support the plurality of holders (the holders directly coupled to the antenna lines 160A-160I); a dielectric plate 140 forming an upper portion of the chamber; and a shield member 130 provided to cover the high frequency antenna disposed above the dielectric plate, and each of the support members is provided for a predetermined number of holders and supports the predetermined number of holders with respect to at least one of the dielectric plate and the shield member (see, fig. 6 and its description).
Concerning claim 9, Sasawa further discloses that a distance between two adjacent holders is greater than a distance between two adjacent lines in the high frequency antenna (see the figures).

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argues that Sasawa fails to disclose or suggest that “the holders respectively hold the adjacent lines in a direction away from a center of an outer shape of the high frequency antenna, and wherein two holders respectively holding two adjacent lines in the direction away from the center of the outer shape of the high . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Setsuhara et al. (US 2010/0263797) shows a plasma processing apparatus comprising holders to hold a high frequency antenna.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



July 28, 2021